Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 23, 2018

The Court of Appeals hereby passes the following order:

A18A0925. SHANTILL PERKINS v. GEORGIA RECEIVABLES, INC.,
    ASSIGNEE OF SANTANDER CONSUMER USA, INC.

      In 2014, the trial court entered a default judgment against Shantill Perkins in
favor of Georgia Receivables, Inc. Perkins filed a motion to set aside under OCGA
§ 9-11-60, which the trial court denied in August 2014. Thereafter, Perkins filed a
motion for reconsideration and motion to set aside the trial court’s August 2014 order,
again citing to OCGA § 9-11-60. Following a hearing, the trial court denied the
motion to set aside. Perkins then filed this direct appeal. We, however, lack
jurisdiction.
      OCGA § 9-11-60 (d) provides that a judgment may be set aside in certain
circumstances. To the extent Perkins sought relief under this provision, she was
required to follow the discretionary appeal procedures to obtain appellate review of
the trial court’s order denying her motion. See OCGA § 5-6-35 (a) (8).
      Alternatively, to the extent Perkins’s motion may be construed as a motion for
reconsideration, the trial court’s order denying the motion would not be subject to
appellate review. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000);
Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985). For these reasons,
we lack jurisdiction to consider this direct appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/23/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.